NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending, wherein claims 11-20 are withdrawn.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, “each of the plurality of stems being arranged perpendicular to a tangential line of the valve port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1-5D lack proper crosshatching in sectional views, wherein the crosshatching symbols are indicative of a preferred material. 
Regarding figure 1, in light of the written description it is unclear if this drawing is intended to be a schematic view or a cross section or a combination thereof. The Brief Description of Drawings should clarify the issue if it is a schematic representation and if the drawing is meant to be a cross-sectional view then proper crosshatching is lacking.

Regarding figures 3-4B. The description indicates these as cross-sections. Appropriate crosshatching is required.
Regarding figures 5A-B, the drawings appear to be a modified cross sectional view wherein the reciprocating portion of the valve (15-2a/b, 15-3a/b, 13a/b) is in side view and the body 15-1a/b is a cross-sectioned housing. At least the housing needs to be properly crosshatched.
Regarding figure 5C, similar to figures 5A-B at least the housing 15-1C needs to be properly crosshatched.
Regarding figure 5D it appears that all items need proper crosshatching.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because the written description lacks a reference character for the claimed subject matter of the tangential line(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1. It is unclear where the tangential line(s) of the valve port are deemed to be because they are not depicted and not references in the written disclosure. Applicant’s Fig. 2 depicts a generally cylindrical structure 11 labeled as the valve port which potentially has tangential lines either at the exterior diameter of 11 or the interior diameter of the opening at 11-1. The position of the tangential lines are critical in determining the intended scope of the claim language and how best to apply the prior art because tangential lines necessarily have to be formed on a curve. If the tangential lines are read at the exterior of 11 then prior art having a polygonal shape at 11-1 would read on applicant’s invention. Conversely, if the tangential lines are intended to be read at the central opening 11-1 then prior art having a polygonal shape at the exterior of 11 would read on applicant’s invention. This rejection is associated with a drawing objection and a specification objection further discussed above. Appropriate correction is required and no new matter entered.
Claim 6, “a center of the valve port” in line 2 has redundant antecedent basis with lines 3-4 and therefore has improper antecedent basis. Appropriate correction is required.
Claims 2-5 and 7-10 are rejected based upon dependency.

Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what was required and not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Sakizchi et al. (US 2021/0180704, herein after “Sakizchi”).
Sakizchi discloses: 
    PNG
    media_image1.png
    873
    1076
    media_image1.png
    Greyscale


paragraph [0022], “operation of actuators 4 is synchronized by means of certain devices not described herein”) coupled to the cover mechanism.
Claim 2. (Original) The structure of claim 1, wherein the valve port further comprises a plurality of railings (annotation 1, without further definition seen as the interior guiding cylinder wall which houses a portion of the blades and stems), wherein the plurality of stems are respectively disposed in the plurality of railings of the valve port.
Claim 3. (Original) The structure of claim 2, wherein each of the plurality of railings has a flange (annotation 1, without further limitation seen as that portion which houses the unlabeled bolts/fasteners) to form (infinitive verb) an enclosed track (that portion of the valve port in which the blades 3 reciprocate) for (intended use) a stem (one of three depicted) of the plurality of stems.
	Note. Rewriting dependent claim 3 in independent form (to include the limitations of claims 2 and 1)  and further perfecting claim language drawn to the fastener 14’ as transitioning from the interior of the valve port to the exterior of the valve port when connecting the stems to the blades would overcome all of the instantly cited prior art, wherein further search and consideration would be required for any allowance.

    PNG
    media_image2.png
    210
    556
    media_image2.png
    Greyscale

Claim 4. (Original) The structure of claim 1, wherein each of the plurality of stems is coupled to a linear actuator (4).
Claim 6. (Original) The structure of claim 1, wherein when the cover mechanism is in the open position, the plurality of blades are arranged at a same distance (as depicted in figure 2) from a center (annotation 1, congruent with “center of central opening”) of the valve port, and the plurality of blades form a plurality of line segment openings (not depicted, seen as the lines of contact between the individual blades/teeth when in the closed position) intersecting at a center of the valve port.
Regarding claim 8. (Original) The structure of claim 1, wherein each of the plurality of blades are wedge shaped (as depicted)  having a length greater than a radius of the central opening of the valve port (as depicted, also inherent because if the length of the blades/teeth wasn’t at least as long as the radius then the blades couldn’t form a closed position).

    PNG
    media_image3.png
    1294
    1208
    media_image3.png
    Greyscale

Claim 9. (Original) The structure of claim 1, wherein a blade of the plurality of blades is coupled to a corresponding stem of the plurality of stems using a fastener (annotation 2).

Claim 10. (Original) The structure of claim 1, wherein each of the plurality of blades have a same shape and a same size from each other (as depicted, and further implied by the last three lines of paragraph [0020] to form the star).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakizchi et al. (US 2021/0180704, herein after “Sakizchi”) as applied to claim 4 above, and further in view of Lattanzio et al. (US 2018/0275691, herein after “Lattanzio”).

Lattanzio teaches a two bladed (426 two instances) reciprocating gate valve (figure 4) having individual actuators (paragraph [0041], wherein the actuators include a hydraulic actuator (paragraph [0040] line 2), a pneumatic actuator (paragraph [0040] line 2), an electrical actuator (paragraph [0041] line 1), and a mechanical actuator (last four lines of paragraph [0039], “electromechanical”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize one of the actuators as taught by Lattanzio for the disclosed actuators (4) of Sakizchi for the purpose/motivation of opening and closing the blades/teeth of Sakizchi.
As best understood, claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakizchi et al. (US 2021/0180704, herein after “Sakizchi”) as applied to claim 4 above, and further in view of Daniels (US 2015/0041695).
Regarding claim 7. Sakizchi discloses all of claim 1. Sakizchi does not disclose wherein sidewalls of the plurality of blades includes grooves and protrusions and the grooves and the protrusions of neighboring blades interlock to each other.

    PNG
    media_image4.png
    203
    410
    media_image4.png
    Greyscale

Daniels teaches sliding gate valve blades (380,381) wherein sidewalls (best seen in figure 3B) of the plurality of blades includes grooves (generally indicated at the lead arrow of 303) and protrusions (301) and the grooves and the protrusions of neighboring blades interlock (see at least paragraph [0038]) to each other.
It would have been obvious to one having ordinary skill in the art at the time the invention has effectively filed to utilize grooves and protrusions as taught by Daniels to couple the blades/teeth of Sakizchi in the closed position for the purpose/motivation of forming a fluid tight seal (summary of Daniels paragraph [0038]) and/or for the purpose of increasing the structural integrity of the blades in the closed position to prevent deformation by high fluid pressures acting on either side of the valve blades.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11015721 discloses 4 bladed and 6 bladed gate valves utilizing a single actuator. US 20060196422 discloses multiple gate valves stacked in series for semiconductor processing. US 6089537 discloses a single pendulum gate valve typical of the state of the art. US 6045671 discloses two reciprocating gate valves .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753